DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-19-21.
Claims 1, 7 and 8 are amended.
Claims 9-14 and 20 are canceled.
Claims 15-19 are withdrawn.
Claims 21-27 are added.

Election/Restrictions
This application contains withdrawn claims 15-19 drawn to an invention nonelected in the reply filed on 05-06-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

    Response to Arguments
Since Claim 7 is amended, the Objection of Drawing for claim 7 has been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Drawings
The Drawing was objected, in last non-final office action, because the important feature of “wherein said inner conductive layer comprises an integral passive component” for claim 8 was not shown in any of the drawings.
	In response, applicant just put a line in a conductive layer 112, and added number 142 to a part of the conductive layer 112 as a passive component, which is improper.
	A passive component, as a capacitor, an inductor and /or a resistor in claim 8, must be having at least two terminals for connecting the conductive layer, and not be the conductive layer itself; a conductive layer and a passive component are totally different things with different structures. 
	Therefore, the replacement sheet for amendment of Figure 1/5 is not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of “wherein said inner conductive layer comprises an integral passive component” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaul et al. (US20190304936).
	Re Claim 1, Shaul show and disclose
An electronics package comprising: 
a first radio frequency (RF) substrate layer (lower substrate layer in 104, fig. 1); 
a second RF substrate layer (upper substrate layer in 104, fig. 1); 
a plurality of conductive layers (conductive layers 108 in 104, fig. 1) disposed adjacent to at least one of said first RF substrate layer and said second RF substrate layer (fig. 1) and comprising an inner conductive layer (center 
a plurality of conductive interconnects (conductive vias 132, fig. 1) extending through said first RF substrate layer and said second RF substrate layer and electrically coupled between at least two of said plurality of conductive layers (fig. 1).
Re Claim 2, Shaul show and disclose
The electronics package of Claim 1, further comprising: a plurality of organic substrate layers (organic substrate layers in 106 of 102, [0024]) disposed on said first RF substrate layer; at least one overlay circuit (of conductive layers in 106, fig. 1) electrically coupled to at least one conductive layer of said plurality of conductive layers (fig. 1) and comprising a plurality of wiring layers (108 in 106, fig. 1), each wiring layer of said plurality of wiring layers disposed on one organic substrate layer of said plurality of organic substrate layers (fig. 1); and a plurality of overlay interconnects (via 132 in 106, fig. 1) electrically coupled between at least two wiring layers of said plurality of wiring layers (fig. 1).
Re Claim 3, Shaul show and disclose
The electronics package of Claim 2, wherein said first RF substrate layer, said second RF substrate layer have coefficients of thermal expansion respectively graded to reduce an amount of stress (since the RF layers and organic layers are both formed of same organic material 109 in 102, fig. 1, 
Re Claim 4, Shaul show and disclose
The electronics package of Claim 1, further comprising at least one additional RF substrate layer (160, fig. 3).
Re Claim 6, Shaul show and disclose
The electronics package of Claim 1, further comprising an RF die (RF die 114, fig. 1) electrically coupled to at least one of said plurality of conductive layers via a die interconnect (150, fig. 1).
Re Claim 7, Shaul show and disclose
The electronics package of Claim 6, wherein said RF die is disposed on a surface of at least one of said first RF substrate layer and said second RF substrate layer (fig. 1).
Re Claim 25, Shaul show and disclose
The electronics package of Claim 1, wherein said plurality of conductive layers are formed directly on one of said first RF substrate layer or said second RF substrate layer with no additional bonding layer (fig. 1).

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Mason et al. (US20160379943).
Re Claim 5, Shaul show and disclose
The electronics package of Claim 1, 
Shaul dose nor disclose
wherein said first RF substrate layer and said second RF substrate layer comprise fused silica.
Mason teaches a device wherein
said first RF substrate layer and said second RF substrate layer comprise fused silica (for use in radio frequency (RF) circuit, fabricated on substrate of fused silica, [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art to use fused silica substrate for a RF substrate as taught by Mason in the electronic device of Shaul, in order to have a high performance, low loss, higher resistance and lower dielectric constant substrate for the radio frequency electronic device (for use in radio frequency (RF) circuits, particularly in high performance, low loss, high linearity switches. High performance passive circuits used in radio frequency circuits (RF) have been fabricated on high resistance substrates such as borosilicate glass, fused silica and high resistance silicon, 
Re Claim 8, Shaul show and disclose
The electronics package of Claim 1,
Shaul does not disclose
wherein said inner conductive layer comprises an integral passive component, and wherein said integral passive component comprises at least one of a capacitor, an inductor, and /or a resistor.
Mason teaches a device wherein
the inner conductive layer comprises an integral passive component (The passive RF element 125 may, in some embodiments, be embedded in the interlayer dielectric material layer 120 rather than disposed on the top surface 130 thereof, [0058], with inner conductive layer, fig. 1A), and wherein said integral passive component comprises at least one of a capacitor, an inductor, and /or a resistor (The passive RF element 125 includes any one or more of a capacitor, an inductor, a resistor, a conductive trace, a coupler, a matching network, or any other passive element known in the art, [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art to use embedded passive component in a dielectric layer with inner conductive layer as taught by Mason in the electronic device of Shaul, in order to save space and make a more compact and integrated system for the electronic device.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Huff et al. (US20030020173).
Re Claim 21, Shaul show and disclose
The electronics package of Claim 1, 
Shaul does not disclose
wherein at least one of said first RF substrate layer and/or said second RF substrate layer comprises a high dielectric constant layer.
Huff teaches a device wherein
at least one of said first RF substrate layer and/or said second RF substrate layer comprises a high dielectric constant layer (The internal layers are formed using conducting, and high-k low-loss dielectric materials, [Abstract]).
Therefore, it would have been obvious to one having ordinary skill in the art to use high dielectric constant material for the RF substrate layers as taught by Huff in the electronic device of Shaul, in order to be able to easily added capacitors in the RF substrate, and to decrease thickness of the RF substrate layers, and to have a low loss of RF substrate layers for the electronic device.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Ahmed et al. (US20200067459).
Re Claim 23, Shaul show and disclose
The electronics package of Claim 1,
Shaul does not disclose
wherein said first RF substrate layer and said second RF substrate layer each have a thickness of between 50 and 500 micrometers.

said first RF substrate layer and said second RF substrate layer each have a thickness of between 50 and 500 micrometers (each of the dielectric material layers 518-524 may have a thickness (circuit substrate 410 formed by the dielectric material layers 518-524 for mounting RF die 432 on top surface, fig. 4-6; and vertical dimension in FIGS. 5, 6) in a range of about 50 microns to about 100 microns, [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art to use thickness of RF substrate layers within range as taught by Ahmed in the electronic device of Shaul, in order to have variety design choice of thickness of the RF substrate layers to meet circuit needs for the electronic device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105  USPQ 233.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Baks et al. (US20140145883).
Re Claim 24, Shaul show and disclose
The electronics package of Claim 1, 
Shaul does not disclose
wherein said plurality of conductive layers and said plurality of conductive interconnects form at least one of a beamformer, a directional coupler, a filter, a patch antenna, a radio transmitter or receiver, and/or a power divider.
Baks teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to add a patch antenna with conductive layers and conductive vias in a RF substrate as taught by Baks in the electronic device of Shaul, in order to increase the transmitting/receiving ability for the electronic device.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaul et al., in view of Huang (US20110253439).
Re Claims 26-27, Shaul show and disclose
The electronics package of Claim 1,
Shaul does not disclose
wherein said inner conductive layer is formed by bonding two conductive layers; wherein the two conductive layers are bonded using one of low-temperature brazing, soldering, or thermo-compression bonding.
Huang teaches a device wherein
said inner conductive layer (inner layer 102, fig. 1D) is formed by bonding two conductive layers (two conductive layers 102, fig. 1C); wherein the two conductive layers are bonded (two conductive layers 102 bonded, fig. 1C-1D) using one of low-temperature brazing, soldering, or thermo-compression bonding (Examiner’s notes: with respect to “using ….”, which is a product-by-process 
Therefore, it would have been obvious to one having ordinary skill in the art to use two conductive layers for inner conductive layer as taught by Huang in the electronic device of Shaul, in order to increase current carrying capacity of the inner conductive layer for the electronic device; and since using two conductive layers to form an inner conductive layer is well-known in the art.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 22 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein said high dielectric constant layer comprises alumina ribbon.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20050024166 US-20180044169 US-9761514 US-5610521 US-20210193519 US-20210134733 US-20200402698 US-20200253040 US-20200075514 US-20200067188 US-20180240797 US-20180219272 US-20150237712 US-20170201291 US-20170154859 US-20150126134 US-20170092594 US-20160095224 US-20130324069 US-20160027665 US-20170245359 US-20170214386.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848